Citation Nr: 0024309	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-10 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-operative 
residuals of a nasal deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
October 1975.  

This appeal arises from a February 1999 rating decision of 
the Columbia, South Carolina, regional office (RO) which 
denied service connection for a deviated nasal septum.  The 
notice of disagreement was received in March 1999.  The 
statement of the case was issued in April 1999.  The 
veteran's substantive appeal was received in May 1999.  A 
personal hearing was conducted before a Hearing Officer at 
the RO in August 1999.


FINDINGS OF FACT

1.  In February 1997, the Board of Veterans' Appeals 
determined that the veteran had failed to submit new and 
material evidence to reopen the claim of service connection 
for post-operative residuals of a nasal deformity; the Board 
had previously denied service connection for post-operative 
residuals of a nasal deformity in May 1978 based, in part, 
upon the finding that the veteran's septal deformity and 
nasal obstruction had existed prior to his military service, 
and that there was no medical evidence establishing that the 
nasal defect was made worse by rhinoplasty performed in-
service or that the defect increased in severity during his 
active military service.

2.  The Chairman of the Board has not ordered reconsideration 
of the February 1997 decision of the Board.

3.  The additional evidence submitted in connection with the 
current request to reopen the claim for service connection 
for post-operative residuals of a nasal deformity is not so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The February 1997 decision, which determined that new and 
material had not been submitted to reopen the claim of 
service connection for post-operative residuals of a nasal 
deformity, is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (1999).  

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
post-operative residuals of a nasal deformity.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his nose 
was normal.  In May 1975, he was seen for complaints of nasal 
obstruction due to a nasal polyp.  He gave a past history of 
having had a nasal polyp removed.  There was internal and 
external nasal deformity.  The nasal septum was deviated to 
the left.  The veteran's nose had a bony lump and a bulbous 
tip.  Rhinoplasty was performed in August 1975.  Post-
surgical treatment notes indicated that the veteran had a 
satisfactory recovery.  On a Report of Medical Examination 
pending service discharge, the veteran's nose was found to be 
normal.  His history of undergoing nasal surgery was 
referenced.

The veteran filed a claim for service connection for a 
disorder of his nose in October 1975.  

By a rating action dated in December 1975, service connection 
for the residuals of rhinoplasty was denied.  The RO found 
that the rhinoplasty performed prior to the veteran's service 
discharge had been a remedial procedure for a pre-existing 
nasal deformity.  It was also determined that there was no 
evidence of any aggravation or complication in connection 
with the nasal surgery.  The veteran appealed that decision.

Pursuant to instructions set forth in an August 1977 Remand 
by the Board, the veteran was afforded a VA nasal examination 
in October 1977.  He complained of difficulty breathing 
through his nose.  He gave a history of a septoplasty prior 
to active service, and a rhinoplasty in 1975.  On 
examination, the nasal septum was noted to be located 
midline.  The veteran's turbinates were mildly erythematous.  
There was evidence of a previous rhinoplasty, with some 
dorsal bony irregularities.  The examiner stated that these 
irregularities could represent a problem to the veteran.  The 
impression was status post rhinoplasty with some bony 
irregularities on the nasal dorsum and possible vasomotor 
rhinitis, which could cause nasal obstruction at times.  The 
examiner found there was no evidence of nasal obstruction.  
Photographs of the veteran's nose were taken.

In a letter received in December 1977, W.M. Satterwhite, Jr., 
M.D., stated that he had last seen the veteran in June 1971.  
At that time, he said the veteran's nasal septum was 
straight, and that he had a good airway.  A copy of a June 
1971 discharge summary was attached to the letter.  Therein, 
the veteran was reported to have had a long history of nasal 
obstruction secondary to a deviated nasal septum.  A nasal 
septoplasty was performed.  The prognosis was good.

In May 1978, the Board denied the veteran's claim for service 
connection for the post-operative residuals of nasal 
deformity.  The Board found that that veteran's septal 
deformity and nasal obstruction existed prior to his military 
service.  In this regard, it was held that there was no 
medical evidence establishing that this nasal defect was made 
worse by rhinoplasty performed in-service, or that the defect 
increased in severity during his active military service.  
That decision was final as of the date of its issuance, in 
May 1978, and the Chairman of the Board has not ordered 
reconsideration of the decision to date.  38 U.S.C.A. § 7103 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (1999).


Service connection for the residuals of rhinoplasty was 
denied by the RO in October 1991.  However, the RO noted that 
it had been at a distinct disadvantage in evaluating the 
veteran's claim because his service medical records had been 
unavailable for review.  Notice of the decision was mailed to 
the veteran in October 1991.

In November 1992, the veteran submitted a request to reopen 
his claim of service connection for the residuals of in-
service nasal surgery.  He said the surgery had caused him 
physical, mental, and emotional problems.  Rather than 
correct the problem, he maintained that his in-service nasal 
surgery had worsened his deviated nasal septum.  He stated he 
continued to experience nasal pain externally as well as 
internally.  The veteran further contended that the surgery 
had left him traumatized and disfigured.

By a rating action dated in December 1992, the RO denied 
reopening the claim of service connection for post-operative 
residuals of a deviated nasal septum.  The RO observed that 
the Board had previously denied the claim for service 
connection in 1978, based upon the finding that the veteran's 
nasal deformity had clearly and unmistakably preexisted his 
military service and was not aggravated during his active 
service.  The RO found that the veteran had failed to submit 
new and material evidence to reopen the claim.  Reference was 
made to the rating action of October 1991.  In this regard, 
it was noted that the veteran's service medical records had 
been unavailable for review at that time.  The RO stated the 
service medical records had since been located and associated 
with the claims folder.

The veteran filed a substantive appeal in June 1993.  He 
stated his pre-service nasal surgery only involved only the 
removal of nasal polyps, as opposed to the in-service 
procedure, which was for the complete reconstruction of his 
nose.  He argued that he continued to suffer from nasal 
problems.

Medical records from the Columbia VA Medical Center, dated 
from November 1975 to July 1993, were associated with the 
claims folder.  Those records reflect that the veteran 
received evaluations and treatment for, but not limited to, a 
skin rash and an upper respiratory infection.  In July 1993, 
the veteran was seen by the ear, nose, and throat (ENT) 
clinic for complaints of nasal and sinus problems.  He gave a 
history of undergoing a polypectomy and septo-rhinoplasty 
during his active military service.  An examination revealed 
chronic rhinitis that was presumably secondary to nasal/sinus 
surgery.  The examiner stated this was a common occurrence.  
There was no evidence of polyps or masses.

The veteran was afforded a personal hearing before the RO in 
September 1993.  He acknowledged that he had undergone nasal 
surgery prior to his military service.  He argued, however, 
that physical conditions related to his military service had 
worsened his nasal problem.  Specifically, he said he was 
exposed to chemical fumes when he worked as a warehouseman.  
He maintained that the fumes had caused polyps to develop in 
his nose.  He said he had been ordered to undergo the surgery 
because his nasal problems were interfering with his ability 
to work.  In this regard, the veteran argued that his in-
service rhinoplasty has worsened his nasal problem.  He said 
he received treatment for his nasal condition shortly after 
his discharge, but that he was unable to recall that 
physician's name.  He stated he continued to suffer from 
nasal problems to include frequent nosebleeds, swelling, 
nasal congestion, and sinus pain.

In February 1997, the Board determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for the post-operative residuals 
of a nasal deformity.  In its decision, the Board first noted 
that no new and material medical evidence had been received.  
The Board found that the evidence received since the 1978 
Board decision served only to show that the veteran currently 
suffered from chronic rhinitis.  The Board said the medical 
evidence had not been relevant to the question on in-service 
aggravation of a nasal deformity.  The statements and 
testimony rendered by the veteran regarding the medical 
status of his nose in-service were also held to be 
immaterial.  The Board stated the veteran was not competent 
to provide evidence that was strictly medical in nature.


In May 1997, the veteran filed a motion for reconsideration 
of the Board's February 1997 decision.  He argued that the 
decision had been unjust, unfair, and inherently prejudicial.  
He asserted the evidence of record clearly established that 
he did not have a nasal condition prior to entry into 
military service, and that an in-service surgical procedure 
had caused irreparable damage to his nose.  He stated that 
post-service medical evidence demonstrated that his nasal 
condition had become worse as a result of his in-service 
surgery.

In a letter dated in June 1997, the Senior Deputy Vice 
Chairman, by direction of the Chairman of the Board, advised 
the veteran that his motion for reconsideration did not 
demonstrate that the May 1997 Board decision contained 
obvious error.  The veteran's motion for reconsideration was 
therefore denied.  As the matter was not appealed to the U.S. 
Court of Appeals for Veterans Claims, the May 1997 decision 
became final.  38 U.S.C.A. § 7103 (West 1991 & Supp. 2000); 
38 C.F.R. 
§ 20.1100 (1999).

In December 1998, the veteran filed a claim for service 
connection for a deviated nasal septum.  He stated his nasal 
disorder had been aggravated during his active service.  He 
reported current treatment for his nasal condition through 
the Columbia VAMC and "Konduras".

Medical records from Carolina Primary Care, dated from 
January 1995 to September 1998, were associated with the 
claims folder.  Those records show that the veteran received 
evaluations and treatment for, but not limited to, sinus and 
upper respiratory problems.  There were no findings 
pertaining to his military service and/or past history of 
nasal surgery.  An individual by the name of Dr. Konduras was 
listed a one of the physicians who had treated the veteran.

Service connection for a deviated nasal septum was denied in 
February 1999.  The RO found that the evidence of record 
showed that the veteran's deviated nasal septum had existed 
prior to his military service.  The RO also held there was no 
evidence that the preexisting nasal condition had permanently 
worsened as a result of his active service.

Additional medical records from Carolina Primary Care were 
received from the veteran, along with a notice of 
disagreement, in March 1999.  Dated from December 1987 to 
November 1996, the records show that the veteran received 
treatment for various upper respiratory problems to include 
rhinosinusitis, bronchitis, and sinobronchitis.  There were 
again no findings that related any of the problems to the 
veteran's active military service or his past history of 
rhinoplasty.

The veteran was afforded a personal hearing before a Hearing 
Officer at the RO in August 1999.  He reported having had 
surgery to remove polyps from his nose prior to his military 
service.  As a result, he stated he had no nasal polyps at 
the time he entered into active service.  He maintained that 
he developed new nasal polyps in service as a result of his 
in-service exposure to chemical fumes and dust.  He stated he 
underwent rhinoplasty surgery to remove those polyps and to 
realign his nose so that he could breathe better.  Rather 
than alleviate his problem, the veteran averred that the 
surgery worsened his condition.  He said he currently 
suffered from difficulty breathing, swelling of his nose, and 
sinus-related problems.  He stated his nose was extremely 
sensitive to allergens.  He gave a history of post-service 
treatment for his nasal disorder through the Columbia VAMC.

In August 1999, the Hearing Officer denied the claim of 
service connection for a deviated nasal septum.  The Board's 
1997 decision and the previous actions denying service 
connection for the post-operative residuals of nasal 
deformity were discussed.  In this regard, the Hearing 
Officer found that the symptoms described by the veteran in 
his current appeal were essentially the same as those 
considered in the prior appeal.  The Hearing Officer stated 
that the medical evidence and testimony received since the 
last final decision failed to establish that the veteran's 
pre-existing nasal disorder was permanently aggravated during 
the veteran's active military service.  A supplemental 
statement of the case was mailed to the veteran in August 
1999.




II.  Analysis

As noted above, in its February 1997 decision, the Board 
denied the appellant's request to reopen the claim for 
service connection for the post-operative residuals of nasal 
deformity.  This decision is final.  38 U.S.C.A. § 7104 (West 
1991 & 
Supp. 2000); 38 C.F.R. § 20.1100 (1999).

Because the present appeal as to a nasal disorder does not 
arise from an original claim, but rather comes from an 
attempt to reopen a claim which was previously denied, the 
Board must bear in mind the important distinctions between 
those two types of claims.  Prior to our discussion of the 
evidence which has been submitted since the February 1997 
Board decision, we must first note that the U.S. Court of 
Appeals for Veterans Claims had previously held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, ___ F.3d ___, No. 99-7108 
(Fed. Cir. July 26, 2000)..  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").


As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court:  
"Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West, 12 Vet.App. 1, 4 
(1998), motion for recon/review denied, 12 Vet. App. 234 
(1999).  In determining whether newly submitted evidence is 
material under the caselaw discussed above, we are further 
guided by the Federal Circuit Court's discussion of the 
"uniquely pro-claimant" quality of the veterans' benefits 
system such that, although "not every piece of new evidence 
is 'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  

Pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).


While the RO appears to have considered the veteran's claim 
for service connection for a deviated septum on the merits, 
in other words, treating the claim as reopened and deciding 
it on all the evidence, new and old, the Board is not bound 
by that determination and is, in fact, required to conduct an 
independent new-and-material-evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In this case, the Board's February 1997 determination that 
the veteran had failed to submit new and material evidence to 
reopen a claim for service connection for the post-operative 
residuals of nasal deformity was based on the same findings 
as its decision from May 1978.  In its May 1978 decision, the 
Board held that the evidence of record established that the 
veteran's nasal defect unequivocally pre-existed his military 
service.  Moreover, it was found that there was no competent 
medical evidence showing that the veteran's pre-existing 
nasal defect was made worse by the rhinoplasty performed in 
service, or that the problem was otherwise shown to have 
increased in severity during his active military service.

The medical records submitted since the 1997 decision are 
"new," in the sense that they were not of record at the 
time the decision was issued.  However, they do not 
constitute "new" evidence for the purposes of 38 U.S.C.A. § 
5108, because they are essentially cumulative of evidence 
previously considered by the RO.  Those records merely 
document that the veteran continues to complain of various 
upper respiratory problems, to include rhinosinusitis, 
bronchitis, and sinobronchitis.  However, the records are not 
"material" evidence, because they do not provide credible 
medical findings that the veteran's current nasal problems 
had their onset during his active military service, or that 
his pre-existing deviated nasal septum deformity was 
aggravated by his military service, to include the 
rhinoplasty that he underwent in service.  Similarly, the 
evidence fails to establish that the in-service rhinoplasty 
resulted in any of his current nasal problems.

The testimony and statements from the veteran regarding his 
opinion that his in-service rhinoplasty permanently 
aggravated a preexisting nasal problem, to include the 
argument that his nasal problems did not pre-exist service, 
cannot be considered of any probative value.  Though an 
individual may be able to provide an accurate statement 
regarding firsthand knowledge of events or observations, and 
we have no reason to doubt his account of what occurred in 
service, a lay person may not offer evidence that requires 
medical knowledge.  See Nici v. Brown, 9 Vet.App. 494 (1996) 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see also 
Spalding v. Brown, 10 Vet.App. 6 (1997).  Further, the Board 
finds that the testimony and statements made by the veteran 
regarding the history of his nasal problems are essentially a 
repetition of contentions made by him when his claim was 
earlier denied, and that they are not new evidence.  See Reid 
v. Derwinski, 2 Vet.App. 312 (1992).

Finally, the Board observes that the veteran reports that he 
is currently receiving treatment for nasal problems through 
the Columbia VAMC, that the RO failed to obtain his medical 
records from that facility subsequent to July 1993, and that 
those records  are considered to be constructively contained 
in the claims folder.  See Dunn v. West, 11 Vet.App. 462 
(1998); see also Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992).  However, as discussed above, the veteran's request 
to reopen the claim for service connection for post-operative 
residuals of nasal deformity has been denied on the basis 
that he has yet to produce any medical evidence demonstrating 
that his pre-existing nasal defect was aggravated by his in-
service rhinoplasty.  In this regard, the veteran has made no 
indication that the medical records from the Columbia VAMC 
would contain such a finding.  He merely reported that he was 
currently receiving treatment for his nasal problems.  That 
is not in dispute.

Therefore, after careful review of the record, the Board can 
find no reason that a remand of the veteran's appeal, for 
review of those additional medical records, would be 
judicially expedient or otherwise result in a different 
finding.  Thus, such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, supra; Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).



ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for the post-operative residuals 
of nasal deformity, and the appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

